Title: To Benjamin Franklin from Joseph-Etienne Bertier, 18 February 1783
From: Bertier, Joseph-Etienne
To: Franklin, Benjamin


Monsegneurà Paris à st. Honoré le 18 fevrier 1783
Je prends trop d’interet a vôtre victoire complète sur les ennemis des insurgens, victoire de laquelle vous êtes de ma connoissance le principal auteur, pour ne pas vous en marquer ma joye. J’ay vu le commencement, la continuation, et la fin de cette guerre par votre sagesse; et l’on peut dire que vous êtes l’auteur d’un peuple nouveau. Je remercie le Segneur de s’être servi de votre canal pour cette grande oeuvre.
Je n’ose pas envoyer à un grand homme occupé à de si grandes choses un ouvrage que je viens de donner, c’est l’histoire des premiers tems du monde et des commencemens des hommes prouvée par l’accord de la Physique avec la Génèse. Si cependant vous avez quelques momens à perdre et que vous me la demandássiés dans une réponse, je seray bien honoré de vous l’envoyer. J’attens votre réponse avec impatience, et suis avec un très profond respect Monsegneur de votre excellence le très humble et très obeissant serviteur
Bertierprêtre de l’orat. [oratoire]
